TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00103-CR




Charlie Eugene Hariman, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NO. 678168, HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Charlie Eugene Hariman seeks to appeal from a judgment of conviction for driving
while intoxicated.  The trial court has certified that this is a plea bargain case and Hariman has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   March 24, 2005
Do Not Publish